Citation Nr: 0812251	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to April 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.

Along with a written brief presentation, in April 2008 the 
veteran's representative submitted a copy of an internet 
article relating that a punctured eardrum could result in 
conductive hearing loss.  The veteran did not submit a waiver 
of initial consideration of this article by the RO.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  In this case, the Internet 
article is not pertinent to the veteran's claim and need not 
be referred to the RO for review and preparation of an SSOC.  
While there is evidence that the veteran now has left ear 
conductive hearing loss, there is no evidence (nor does he 
contend) that he had a perforated eardrum during service.  


FINDINGS OF FACT

1.  The competent medical evidence indicates that the veteran 
does not currently have a right ear hearing loss disability, 
as defined by the applicable VA regulation.

2.  The competent medical evidence, overall, does not 
demonstrate that the veteran's left ear hearing loss is 
related to active duty.  

3.  The competent medical evidence, overall, does to 
demonstrate that the veteran's tinnitus is related to active 
duty.  


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied with respect to 
the first three elements by way of a July 2003 letter sent to 
the appellant that fully addressed the first three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

The appellant was not asked to submit evidence and/or 
information in his possession to the AOJ.  Thus, the VCAA 
duty to notify has not been satisfied with respect to the 
fourth notice element of asking the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran has been represented by a service organization during 
the entire appeal.  In addition, on a March 2005 VA Form 646, 
he certified that he desired appellate review "on the 
evidence now of record" and indicated that he rested on the 
answers to the statement of the case and had no further 
argument.  In doing so, he explicitly communicated that he 
had no additional information or evidence to submit.  This 
communication makes it clear that the veteran has submitted 
all evidence and/or information in his possession and thus 
the purpose of the fourth notice element was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The veteran declined an opportunity to set forth 
his contentions during a hearing before a Veterans Law Judge.  
The appellant was afforded a VA examination in September 2003 
and addenda were obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the veteran's claims, a claimant 
with active service may be granted service connection for 
disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hearing loss disability for VA purposes is defined by 
regulation, and may be shown by the following: (1) when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater, or (2) when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or 
(3) when speech recognition using the Maryland CNC Test is 
less than 94% correct.  38 C.F.R. § 3.385 (2007).

When audiometric test results at separation from service do 
not meet the regulatory requirements for establishing a 
disability within the meaning of 38 C.F.R. § 3.385 at that 
time, a veteran may nevertheless establish service connection 
for a current hearing disability by submitting evidence that 
the current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
hearing loss, tinnitus, or ear pathology.  There is no 
evidence of pertinent complaints, symptoms, findings or 
diagnoses within one year of the veteran's separation from 
service.  Because the claimed conditions were not seen during 
service, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 
488, 494-497 (1997).  Because the claimed conditions were not 
seen within one year of the veteran's separation from 
service, presumptive service connection is not warranted.

The earliest post-service indications of hearing loss and 
tinnitus are dated decades after the veteran's separation 
from active duty.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

On VA audiological evaluation in September 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
50
40
30
30
30

The relevant average hearing threshold level was 14 on the 
right and 33 on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.

The veteran reported serving in the main engine room of a 
ship and exposure to engine room noise and large guns.  
Bilateral periodic tinnitus was present and began 
approximately one year earlier.  The report reviews the 
veteran's service medical records.  The examiner stated that 
the veteran's current hearing loss was consistent with ear 
pathology, not noise exposure.  The veteran denied ear 
pathologies (both in and out of service), ototoxic 
medications and family history of hearing loss.  Since the 
veteran reported the onset of tinnitus approximately one year 
ago, and his hearing loss was consistent with ear pathology 
and not noise exposure, it was as likely as not that the 
veteran's hearing loss and tinnitus did not result from 
military noise exposure.  

These VA examination findings constitute evidence against 
service connection for right ear hearing loss as they do not 
demonstrate right ear hearing loss disability for VA purposes 
under any of the alternate criteria outlined above.  
Accordingly, the veteran has not satisfied the threshold 
criterion of current disability with respect to his claim 
seeking service connection for right ear hearing loss, and 
service connection for that disability must be denied.

In a December 2003 addendum, the VA examiner reviewed the 
results of the September 2003 examination, the veteran's 
service medical records and the veteran's own reported 
history.  The examiner stated that, due to the type and 
configuration of the veteran's hearing loss, it was as likely 
as not that the veteran's tinnitus and hearing loss were NOT 
the result of military noise exposure (emphasis in original).

A May 2004 VA consultation note from the same examiner 
reviewed the findings from the September 2003 VA examination 
report, as well as the history the veteran reported at that 
time.  The veteran did not have any high frequency 
sensorineural hearing loss, which was typical of noise 
exposure, but had a conductive hearing loss in the left ear, 
typical of ear pathologies.  During the current consultation, 
the veteran reported aural pain after gun fire and after 
aircraft practiced landing on a nearby destroyer.  He was not 
interested in a repeat hearing test. 

The September 2003 VA examination report, December 2003 
addendum and May 2004 outpatient consultation report 
constitute evidence against service connection for left ear 
hearing loss and tinnitus.  Although the September and 
December 2003 opinions are not as clear as they might be, the 
three reports together make clear the examiner's judgment 
that it is not at least as likely as not that the veteran's 
left ear hearing loss and tinnitus were incurred during 
active duty.  

In a second December 2003 addendum, a different VA examiner 
noted that, after review of the veteran's audiology results, 
the veteran's hearing loss was not as likely as not related 
to noise while in the military.  This addendum also 
constitutes evidence against service connection for left ear 
hearing loss. 

The Board recognizes that if a veteran engaged in combat with 
the enemy during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in service, such 
satisfactory lay or other evidence of service incurrence if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007).  In this case, the 
veteran's Combat Action Ribbon reflects that he did engage in 
combat with the enemy, and therefore noise exposure can be 
presumed.  However, the various VA opinions before the Board 
constitute clear and convincing evidence that the veteran's 
current left ear hearing loss and tinnitus are not related to 
noise exposure, regardless of where or when such noise 
exposure occurred.  Accordingly, the presumption set forth at 
38 U.S.C.A. § 1154(b) does not apply to the veteran's claims.

The Board also recognizes the veteran's assertions that he 
has bilateral hearing loss and tinnitus due to noise exposure 
during active duty.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis of the degree of 
hearing loss required as demonstrated by audiological testing 
or an opinion as to the etiology of a condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, his own 
contentions do not constitute competent medical evidence for 
VA purposes.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer, 3 Vet. App. 223, 225 (1992).  As 
there is no evidence of a current diagnosis of hearing loss 
for VA compensation purposes in the right ear, service 
connection is not warranted.  

As the preponderance of the evidence is against service 
connection for left ear hearing loss and tinnitus, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


